IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-30194
                        Conference Calendar



L.C. CARTER,

                                         Plaintiff-Appellant,

versus

SHERIFFS DEPARTMENT RICHLAND PARISH; ET AL.,

                                         Defendants,

SHERIFFS DEPARTMENT RICHLAND PARISH;
X INSURANCE COMPANY; WILLIE ROBINSON;
LORELL GRAHAM, Individually and as Sheriff
of Richland Parish,

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 95-CV-2237
                        - - - - - - - - - -
                          October 21, 1997
Before POLITZ, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     L.C. Carter appeals the district court’s grant of summary

judgment for the appellees.   Carter argues that the district

court should have conducted an evidentiary hearing to determine




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-30194
                                -2-

when his cause of action accrued on his claims for false arrest,

false imprisonment, and malicious prosecution under 42 U.S.C.

§§ 1983, 1985, and 1988.   Since Carter did not raise this

argument before the district court, we review for plain error.

Douglass v. United Servs. Auto. Assn., 79 F.3d 1415, 1428 (5th

Cir. 1996)(en banc).   Because Carter failed to adduce any

evidence concerning his knowledge, despite being put on notice by

the defendants that his claims might have prescribed, the court

did not commit plain error in its determination that there was no

material fact question on this issue.     We have reviewed the

record and the parties briefs and AFFIRM the district court’s

judgment for essentially the same reasons set forth by the

district court.   Carter v. Richland Parish Sherriff’s Dept., 95-

CV-2237 (W.D. La. Jan. 29, 1997).

      AFFIRMED.